This is an appeal by the employer and insurance carrier from an award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law. Employer owned and operated about seventy houses and buildings. Claimant was employed by the Works Progress Administration three days a week and at other times worked for the employer here. While painting one of the employer’s buildings, a ladder furnished by the employer slipped and he was injured. The proof supports the finding of the State Industrial Board that the claimant was an employee at the time of the accident and not an independent contractor. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.